     Case 3:19-cv-00756-RBB Document 22 Filed 04/30/20 PageID.936 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Alexandra Camacho
                                                           Civil Action No.     19-cv-00756-RBB

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioer of Social                           JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff's motion for summary judgment, reversal or remand is DENIED and Defendant's cross-motion
for summary judgment is GRANTED.




Date:          4/30/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
